 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   E.C., a minor, by and through his Guardian Ad Case No. 1:17-cv-00209-LJO-SAB
     Litem, Whitney Castaneda,
12                                                 ORDER VACATING FEBRUARY 27, 2019
                    Plaintiff,                     HEARING ON PETITIONER’S MOTION
13                                                 FOR APPROVAL OF MINOR’S
             v.                                    COMPROMISE
14
     UNITED STATES OF AMERICA,
15
                    Defendant.
16

17

18          Currently before the Court is a petition for approval of a minor’s compromise which is

19 set for hearing on February 27, 2019. The Court, having reviewed the record, finds this matter
20 suitable for decision without oral argument. See Local Rule 230(g). Accordingly, the previously

21 scheduled hearing set on February 27, 2019 will be vacated and the parties will not be required to

22 appear at that time.

23
     IT IS SO ORDERED.
24

25 Dated:     February 26, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
